Case held with instructions to proceed in accordance with the memorandum. Memorandum: The questions presented by these appeals cannot be decided until and unless there is added to the record a transcript of those portions of the trial dealing with negligence, contributory negligence and cause of death and the exhibits relative thereto submitted to this court. The additions to the record shall be filed and served on or before July 1, 1958, any supplemental brief that appellant desires to submit shall be served and filed on or before August 1, 1958, and the entire case shall be submitted at the September Term of this court. All concur. (Appeal from part of a judgment of Erie Trial Term dismissing the complaint as to defendant 1 Hour Dura Cleaning, Inc., on the merits, on motion by said defendant at the close of plaintiff’s ease, in a negligence action.)
Present — MeCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.